[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-13284                ELEVENTH CIRCUIT
                                                              APRIL 28, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                                CLERK

                  D. C. Docket No. 07-00132-CR-J-34-HTS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

SAMMIE LEE WILSON, III,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (April 28, 2010)

Before EDMONDSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Sammie Wilson, III appeals his sentence of 210 months of imprisonment for
conspiracy to distribute 500 grams or more of cocaine. 21 U.S.C. §§ 841(a)(1),

(b)(1)(B). Wilson challenges the information submitted by the government to

enhance his sentence, his classification as a career offender, and the

constitutionality and reasonableness of his sentence. The United States responds

that Wilson’s arguments are barred by the appeal waiver in his plea agreement.

We affirm in part and dismiss in part.

      Wilson was indicted for conspiracy to distribute 500 grams or more of

cocaine, id. §§ 841(a)(1), (b)(1)(B), 846, and possession with the intent to

distribute cocaine, id. §§ 841(a)(1), (b)(1)(C); 18 U.S.C. § 2. Three months later,

the government moved to enhance Wilson’s sentence. 21 U.S.C. § 851(a)(1). The

government filed an information that “[o]n or about September 30, 2002, in the

United States District Court, Middle District of Florida, Jacksonville Division,

Case Number 3:02-cr-93-J-21TEM,” Wilson “was convicted of possession with

intent to distribute more than 500 grams of cocaine.” The information stated that

Wilson faced an enhanced penalty for his conspiracy charge of a “minimum

mandatory term of imprisonment of ten (10) years and up to life imprisonment, $4

million in fines, or both, and a term of supervised release of at least 8 years.”

      Wilson entered an agreement with the government to plead guilty to

conspiracy to distribute cocaine in exchange for the dismissal of the distribution



                                           2
charge. The plea agreement stated that “[p]ursuant to the Information . . . filed” by

the government, Wilson faced a sentence between 10 years and life imprisonment.

The plea agreement provided that Wilson waived his right to appeal his sentence,

subject to three exceptions: the sentence exceeded the “applicable guidelines range

as determined by the Court”; the sentence exceeded the maximum statutory

penalty; or the sentence violated the Eighth Amendment.

      At a change of plea hearing, a magistrate judge discussed with Wilson his

right to appeal his sentence and the consequences of his decision to waive that

right. Wilson verified that he had agreed, subject to the three exceptions, to waive

his right to appeal his sentence, and he later acknowledged a second time that his

right to appeal was “controlled by [the] appeal of sentence waiver provision.” The

magistrate judge twice discussed with Wilson the information filed by the

government and the enhanced penalty Wilson faced, and Wilson verified three

times during the plea colloquy that he understood the maximum penalty. The

magistrate judge recommended that the district court accept Wilson’s plea of

guilty, and the district court later adjudged Wilson guilty of conspiracy to

distribute cocaine.

      The presentence investigation report identified Wilson as a career offender

based on his prior convictions for attempted manslaughter and possession with



                                           3
intent to distribute cocaine and listed an adjusted offense level of 37. United States

Sentencing Guideline § 4B1.1(b)(A) (Nov. 2008). After a three-point reduction for

acceptance of responsibility, id. § 3E1.1, the report provided a total offense level of

34. With a criminal history of VI, the report provided a sentencing range between

262 and 327 months of imprisonment.

      Wilson objected to his classification as a career offender, but the district

court overruled the objection. The district court adopted the statements of fact and

calculations in the presentence investigation report, and Wilson did not object. The

court reduced Wilson’s offense level by two points for his substantial assistance to

the government, id. § 5K1.1, and the court sentenced Wilson to 210 months of

imprisonment.

      The government argues that the appeal waiver bars Wilson from challenging

the information, but we decline to address that argument, which raises a thorny

jurisdictional issue, because the information clearly satisfies the procedural and

substantive requirements of section 851. When the government intends to request

that the district court enhance a sentence, the government must file either “before

trial, or before entry of a plea of guilty” an information “stating in writing the

previous convictions to be relied upon.” 28 U.S.C. § 851(a)(1). The purpose of

the information filed under section 851 is to “‘allow[] the defendant to contest the



                                            4
accuracy of the information’” and “‘to have ample time to determine whether to

enter a plea or go to trial and plan his trial strategy with full knowledge of the

consequences of a potential guilty verdict.’” United States v. Ramirez, 501 F.3d

1237, 1239 (11th Cir. 2007) (quoting United States v. Williams, 59 F.3d 1180,

1185 (11th Cir. 1995)). The government filed its information three months after

Wilson was indicted and more than a month before Wilson executed the plea

agreement, and the information identified the date, case number, venue, and type of

offense committed by Wilson. Wilson argues, for the first time on appeal, the

notice was insufficient because the government “failed to identify the particular

statutory subsection involved,” but that detail is not required by the text or the

purpose of the statute, and Wilson does not contend the omission confused him or

affected his decision to plead guilty. The district court did not plainly err by

treating the information as sufficient to provide Wilson notice that he faced a

possible sentence of imprisonment for life.

      Wilson argues that the district court improperly sentenced him as a career

offender and his sentence is unreasonable, but these arguments are barred by the

appeal waiver. The record establishes that Wilson knowingly and intelligently

waived his right to appeal his sentence. See United States v. Benitez-Zapata, 131

F.3d 1444, 1446 (11th Cir. 1997). We dismiss the portion of Wilson’s appeal that



                                            5
challenges the calculation and reasonableness of his sentence.

      Wilson asserts for the first time on appeal that his sentence violates the

Eighth Amendment, but he has abandoned that argument. Although Wilson refers

to the Eighth Amendment in his statement of the issue, he fails to state how his

sentence is constitutionally infirm. “[A]n appellant’s simply stating that an issue

exists, without further argument or discussion, constitutes abandonment of that

issue and precludes our considering the issue on appeal.” Singh v. U.S. Att’y Gen.,

561 F.3d 1275, 1278 (11th Cir. 2009).

      AFFIRMED IN PART, DISMISSED IN PART.




                                           6